Case 1:21-cv-00499-TWP-TAB Document 57 Filed 07/23/21 Page 1 of 6 PageID #: 173




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 STANLEY EDMONDSON,                                      )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:21-cv-00499-TWP-TAB
                                                         )
 DECATUR COUNTY DETENTION CENTER,                        )
 JAMI HELMS,                                             )
                                                         )
                               Defendants.               )

                   Order Screening and Dismissing Amended Complaint,
           and Allowing Plaintiff Opportunity to File Second Amended Complaint

        This action began on March 3, 2021, when eight prisoners in the Decatur County Detention

 Center in Greensburg, Indiana, joined as plaintiffs to sue the Detention Center and Officer Jami

 Helms for failing to protect them from COVID-19. Dkt. 1. Over the next several weeks, all but

 one plaintiff dropped out of the case either at his own request or after failing to comply with Court

 orders. The last remaining plaintiff, Stanley Edmondson, was granted leave to proceed in forma

 pauperis and has now filed an amended complaint. Dkts. 47, 48, 51, & 56. Mr. Edmondson's

 amended complaint is now subject to screening. For the reasons explained below, the amended

 complaint is dismissed, but Mr. Edmondson shall have the opportunity to file an amended

 complaint.

                                            I. Screening Standard

        Because Mr. Edmondson is a prisoner, his amended complaint is subject to the screening

 requirements of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint

 or any claim within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon

 which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from
Case 1:21-cv-00499-TWP-TAB Document 57 Filed 07/23/21 Page 2 of 6 PageID #: 174




 such relief." Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil

 Procedure, a complaint must provide a "short and plain statement of the claim showing that the

 pleader is entitled to relief," which is sufficient to provide the defendant with "fair notice" of the

 claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

 Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

 liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

 lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                   II. The Amended Complaint

        "For pleading purposes, once an amended complaint is filed, the original complaint drops

 out of the picture." See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017). The amended complaint

 names one defendant, Keri Duffey, a nurse employed at the Detention Center.

        The following allegations are made in Mr. Edmondson's amended complaint. See dkt. 56.

 On January 18, 2021, Mr. Edmondson tested positive for COVID-19. Mr. Edmondson alleges that

 he contracted the virus from another prisoner, Shannon Howard. Howard purportedly slipped

 through the nurse's screening because he was asymptomatic, and brought the virus into the

 cellblock. As a result, six of the twelve prisoners in the cellblock displayed symptoms of

 COVID-19. Mr. Edmondson developed a fever and high heart rate, which were treated with

 Tylenol and ibuprofen.

        The cellblock was locked down for several days, and prisoners were only allowed to

 shower every three days. All recreation and family contacts were stopped. At some point during

 the lock down, pepper balls were sprayed into the cell by unnamed individuals, causing the

 prisoners to cough and worsening the symptoms of the sick prisoners.



                                                   2
Case 1:21-cv-00499-TWP-TAB Document 57 Filed 07/23/21 Page 3 of 6 PageID #: 175




        Mr. Edmondson alleges that all of this occurred because Nurse Duffey failed to do her job

 correctly when prisoners started to complain about their symptoms. He seeks monetary damages

 and asks for a judge to hear the case.

                                          III. Analysis

        Mr. Edmondson does not identify his status in the Detention Center. This is important

 because for pretrial detainees asserting due process claims for inadequate medical care, the

 standard for assessing claims is one of objective reasonableness, not deliberate indifference.

 McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018); see also Miranda v. Cty. of Lake, 900

 F.3d 335, 353–54 (7th Cir. 2018) (pretrial detainees bringing due process medical claims must

 demonstrate that the defendant acted purposefully, knowingly, or recklessly, and then must show

 that the defendant’s conduct was objectively unreasonable). Excessive force claims are also

 evaluated under an objective reasonableness standard. Lombardo v. City of St. Louis, 141 S. Ct.

 2239, 2241 (2021) (per curiam) (citing Graham v. Connor, 490 U.S. 386, 397 (1989)). And

 generally, all pretrial detainee conditions of confinement claims are also evaluated under the

 objective reasonableness standard. Hardeman v. Curran, 933 F.3d 816, 821-22 (7th Cir. 2019)

 (citing Miranda, 900 F.3d at 352). If Mr. Edmondson was, on the other hand, a convicted offender

 at the time of the events, his claims arise under the Eighth Amendment and are assessed under a

 deliberate indifference standard. Eagan v. Dempsey, 987 F.3d 667, 688 (7th Cir. 2021).

        The only individuals referenced in the amended complaint are Officers Levi and Helms,

 and Nurse Keri Duffey. The allegation against Officer Levi is that he "registered"

 Mr. Edmondson's high fever each week, and that he then called Nurse Duffey. Dkt. 56 at 1. The

 allegation against Officer Helms is that he also took Mr. Edmondson's temperature and called

 Nurse Duffey about the fever and high heart rate. The allegations about Nurse Duffey are that she



                                                3
Case 1:21-cv-00499-TWP-TAB Document 57 Filed 07/23/21 Page 4 of 6 PageID #: 176




 was told by the officers about Mr. Edmondson's fever, and failed to do her job correctly when

 prisoners started exhibiting symptoms. Id. at 2.

        As to the two officers˗˗Officer Levi and Officer Helms˗˗they are not named in the caption

 as defendants. And the Court cannot infer from these allegations that Mr. Edmondson intended to

 bring suit against them. Nor is there any conduct alleged that suggests any error or omission, any

 objectively unreasonable response, or any other complicity in a constitutional violation.

        The only defendant named in this amended complaint is Nurse Duffey. The assertions that

 the officers called her to report high fevers and a high heart rate end there. Mr. Edmondson makes

 no allegation of what response was made or not made. The allegation that Tylenol and ibuprofen

 were given does not suggest an objectively unreasonable response, nor does Mr. Edmondson allege

 what should have done been but wasn't. The allegation that Nurse Duffey failed to do her job,

 without more, is a mere conclusory statement that does not state a claim for relief.

        It is unknown from the amended complaint who ordered the Tylenol and ibuprofen, who

 shot pepper balls into the locked-down cell block, who was asked to and refused to move

 symptomatic prisoners away from non-symptomatic prisoners, who (if anyone) was charged with

 checking the medical condition of incoming prisoners and how that person's performance of duties

 was objectively unreasonable, or who might have implemented or enforced a policy leading to

 constitutional violations.

        “Individual liability under [42 U.S.C.] § 1983 . . . requires personal involvement in the

 alleged constitutional deprivation.” Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017)

 (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)

 (“Section 1983 creates a cause of action based on personal liability and predicated upon fault. An

 individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged



                                                    4
Case 1:21-cv-00499-TWP-TAB Document 57 Filed 07/23/21 Page 5 of 6 PageID #: 177




 constitutional deprivation. . . . . A causal connection, or an affirmative link, between the

 misconduct complained of and the official sued is necessary.”)) The amended complaint simply

 contains no allegations of personal involvement against any person in any constitutional

 deprivation. The repeated use of the pronoun "they" is insufficient to identify a suable person.

        For these reasons, Mr. Edmondson's amended complaint, dkt. [56], is dismissed for failure

 to state a claim upon which relief can be granted. 28 U.S.C. § 1915A.

                      IV. Opportunity to File Second Amended Complaint

        Rather than dismiss this action and enter final judgment now, the Court will allow

 Mr. Edmondson another attempt to submit viable constitutional claims. Mr. Edmondson shall have

 through August 23, 2021, in which to file a "second amended complaint" curing the errors

 identified in this Order. Mr. Edmondson must describe each action or condition he contends

 violates his federal constitutional rights and allege such facts as to connect specific persons with

 the wrongful conduct. The second amended complaint need not cite law or identify specific

 constitutional rights, but it must contain a "short and plain statement" of the facts that put a

 proposed defendant on notice of what conduct must be defended, and it must assert a right to relief.

 Fed. R. Civ. P. 8.

        The clerk is directed to send Mr. Edmondson a blank prisoner civil rights complaint form

 for his use in filing a second amended complaint. Any second amended complaint must contain

 that title on its first page and display this action's case number – 1:21-cv-00499-TWP-TAB.

                                          V. Conclusion

        In conclusion, Mr. Edmondson's amended complaint, dkt. [56], is dismissed for failure to

 state a claim upon which relief can be granted. 28 U.S.C. § 1915A. He shall have through

 August 23, 2021, to file a second amended complaint that states viable claims against specific



                                                  5
Case 1:21-cv-00499-TWP-TAB Document 57 Filed 07/23/21 Page 6 of 6 PageID #: 178




 persons. If Mr. Edmondson chooses to not file a second amended complaint by the stated deadline,

 this action will be dismissed and final judgment entered without further notice or opportunity to

 be heard.

        IT IS SO ORDERED.



 Date: 7/23/2021




 Distribution:

 Stanley Edmondson
 Decatur County Sheriff
 601 S. Ireland Street
 Greensburg, IN 47240




                                                6
